               Case 2:20-cr-00145-JLR Document 24 Filed 04/27/21 Page 1 of 1




 1                                                    THE HONORABLE JAMES L. ROBART
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR20-145JLR
 8                                                )
                        Plaintiff,                )   ORDER GRANTING UNOPPOSED
 9                                                )   MOTION TO PROCEED WITH
                   v.                             )   GUILTY PLEA HEARING BY
10                                                )   VIDEO CONFERENCING
     KYLE TORNOW,                                 )
11                                                )
                        Defendant.                )
12                                                )
13          THE COURT has considered the unopposed motion to proceed with guilty plea

14   hearing by video conferencing and the files and records herein. The Court finds that

15   delays in the ultimate disposition of this case would result in serious harm to the interest

16   of justice.

17          Therefore, the Court GRANTS the motion and orders the video-conferenced plea

18   hearing shall take place on May 4, 2021, at 2:30 p.m.

19          DONE this 27th day of April, 2021.

20
21
                                                  A
                                                _________________________________
                                                JAMES L. ROBART
22                                              U.S. DISTRICT JUDGE

23
     Presented by:
24
     s/ Christopher M. Sanders
25   Assistant Federal Public Defender
26   Attorney for Kyle Tornow

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED                                            1601 Fifth Avenue, Suite 700
       WITH GUILTY PLEA HEARING                                       Seattle, Washington 98101
       BY TELECONFERENCING                                                       (206) 553-1100
       (Kyle Tornow; CR20-145JLR) - 1
